DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Regarding the IDS submitted on 4/1/2022, all the documents in the parent application have been considered in view of the documents being in an IDS in the parent application that was compliant with 37 CFR 1.97 and 37 CFR 1.98 at that time.  However, only the items in the IDS filed on 4/1/2022 that comply with 37 CFR 1.97 and 37 CFR 1.98 are initialed.  The crossed-out citations fail to comply with 37 CFR 1.98(a)(2) and fail to comply with 37 CFR 1.98(d).  The crossed-out citations are non-compliant with respect to the instant application, and will not be printed on the patent should this application be patented in the future.  

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites “registered by optical reading unit”.  It appears the language should be “registered by the optical reading unit”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16 recite the processor is further configured to cause the notification unit to indicate the commodity has been successfully registered by the optical reading unit but only if commodity information is obtained based on the image acquired by optical reading unit and the wireless tag reading unit does not read the commodity code from the wireless tag.  Claims 8 and 16 imply that indicating the commodity has been successfully registered does not require the commodity code from the wireless tag to be read by the wireless reading unit.    However claims 1 and 12 recites “cause a notification unit to indicate the commodity has been registered by the wireless tag reading unit only when both the wireless tag reading unit successfully reads the commodity code from the wireless tag and the commodity is presently detected as being in the reading range of the optical reading unit”, thus requiring the commodity code from the wireless tag to be read by the wireless tag reading unit.  Therefore claims 8 and 16 appear to be impermissible since successful reading requires the commodity code from the wireless tag to be read by the wireless tag reading unit in claims 1 and 12.  Therefore, it is unclear how the indication of the commodity has been registered by not reading the commodity code from the wireless tag when claim 1 requires it to be read in order to be considered successfully registered.  Please clarif19


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,321,696 in view of Takeno (US 2014/0140574).

INSTANT CLAIM(S)
PATENTED CLAIM(S)
1. A commodity registration device, comprising: 

an optical reading unit having a reading range and configured to acquire an image of a commodity in the reading range; 

a wireless tag reading unit configured to read a commodity code from a wireless tag of the commodity in the reading range of the optical reading unit; and 

a processor configured to: 

detect whether the commodity is in the reading range of the optical reading unit, and 

cause a notification unit to indicate the commodity has been registered by the wireless tag reading unit only when both the wireless tag reading unit successfully reads the commodity code from the wireless tag and the commodity is presently detected as being in the reading range of the optical reading unit.


19. A commodity registration device, comprising: 

an optical reading unit having a reading range and configured to acquire product-specific information for a commodity in the reading range based on an image of the commodity acquired by the optical reading unit; 

a wireless tag reading unit configured to read a commodity code from a wireless tag of the commodity in the reading range of the optical reading unit; and 

a processor configured to: 

detect whether the commodity is in the reading range of the optical reading unit, and 

cause a notification unit to indicate the commodity has been registered by the wireless tag reading unit only when both the wireless tag reading unit successfully reads the commodity code from the wireless tag and the commodity is presently detected as being in the reading range of the optical reading unit.


1. A commodity registration device, comprising: 

an optical reading unit having a reading range and configured to read a code symbol on a commodity in the reading range; 

a wireless tag reading unit configured to read a commodity code from a wireless tag of the commodity in the reading range of the optical reading unit; and 

a processor configured to: 

detect whether the commodity is in the reading range of the optical reading unit, and cause a notification unit to indicate the commodity has been registered by the wireless tag reading unit only when both the wireless tag reading unit successfully reads the commodity code from the wireless tag and the commodity is presently detected as being in the reading range of the optical reading unit.
12. A point-of-sale terminal, comprising: 

a main body configured to be mounted on a checkout counter and having a reading window; 

an optical reading unit inside the main body and configured to acquire, through the reading window, an image of a commodity within a reading range; 

a wireless tag reading unit having an antenna inside the main body and adjacent to the reading window, the wireless tag reading unit configured to read a commodity code from a wireless tag of the commodity in the reading range of the optical reading unit; 

a speaker configured to output sounds; 

a display screen on an upper end of the main body; and 

a processor configured to: 

detect whether the commodity is in the reading range of the optical reading unit, cause the speaker to emit a first sound to indicate the commodity has been registered only when the wireless tag reading unit successfully reads the commodity code from the wireless tag while the commodity is presently detected as being in the reading range of the optical reading unit, and 

cause the display screen to indicate the commodity has been registered if the wireless tag reading unit successfully reads the commodity code from the wireless tag while the commodity is presently detected as being in the reading range of the optical reading unit.

12. A point-of-sale terminal, comprising: 

a main body configured to be mounted on a checkout counter and having a reading window; 

an optical reading unit inside the main body and configured to read, through the reading window, a code symbol on a commodity within a reading range; 

a wireless tag reading unit having an antenna inside the main body and adjacent to the reading window, the wireless tag reading unit configured to read a commodity code from a wireless tag of the commodity in the reading range of the optical reading unit; 

a speaker configured to output sounds; 

a display screen on an upper end of the main body; and 

a processor configured to: 

detect whether the commodity is in the reading range of the optical reading unit, cause the speaker to emit a first sound to indicate the commodity has been registered only when the wireless tag reading unit successfully reads the commodity code from the wireless tag while the commodity is presently detected as being in the reading range of the optical reading unit, and 

cause the display screen to indicate the commodity has been registered if the wireless tag reading unit successfully reads the commodity code from the wireless tag while the commodity is presently detected as being in the reading range of the optical reading unit.




	The difference between the instant claims and the patented claims is the instant claims recite image a commodity and the patented claims recite read a commodity code.
	It is well known in the art to image a commodity in order to read a commodity code on the commodity from the image, as taught by Takeno ([0018], [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to image the commodity in order to read the commodity code from the image.
	Regarding the dependent claim, dependent patented claims recite similar limitations.


Examiner’s Remarks
With respect to claim(s) 1-19, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending Double Patenting rejection.  

With respect to claims 1 and 19, prior art fails to teach or reasonably suggest, either singly or in combination, cause a notification unit to indicate the commodity has been registered by the wireless tag reading unit only when both the wireless tag reading unit successfully reads the commodity code from the wireless tag and the commodity is presently detected as being in the reading range of the optical reading unit, in addition to the other limitations of the claim.
With respect to claim 12, prior art fails to teach or reasonably suggest, either singly or in combination, cause the speaker to emit a first sound to indicate the commodity has been registered only when the wireless tag reading unit successfully reads the commodity code from the wireless tag while the commodity is presently detected as being in the reading range of the optical reading unit, and cause the display screen to indicate the commodity has been registered if the wireless tag reading unit successfully reads the commodity code from the wireless tag while the commodity is presently detected as being in the reading range of the optical reading unit, in addition to the other limitations of the claim.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876